Exhibit 10.2 Restricted Stock Award Agreement Under the ISCO International, Inc. 2003 Equity Incentive Plan THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made as of the 10th of March 2008 (the “Date of Grant”), between ISCO INTERNATIONAL, INC. (the “Company”) and GORDON E. REICHARD, JR. (the “Grantee”). WHEREAS, the Company maintains the ISCO International, Inc. 2003 Equity Incentive Plan (the “Plan”) for the benefit of the key employees, directors and consultants of the Company and its Affiliates; and WHEREAS, the Grantee is an employee of the Company and is a party to the “Employment Agreement” with the Company dated March 5, 2008 (the “Employment Agreement”); and WHEREAS, the Plan permits the grant of Shares, subject to certain restrictions; and WHEREAS, in order to align the Grantee’s personal financial interests with those of the Company’s stockholders, the Company desires to grant to the Grantee a number of shares of Common Stock, subject to the restrictions and on the terms and conditions contained in the Plan and this Agreement. NOW, THEREFORE, in consideration of these premises and the agreements set forth herein, the parties, intending to be legally bound hereby, agree as follows: SECTION 1.Award of Stock.Subject to the terms and conditions set forth in this Agreement and the Plan, the Company hereby grants 2,000,000 (two million) Shares (the “Restricted Shares”) to the Grantee. The executive is eligible for additional grants of up to 3,000,000 (three million shares) in aggregate that will be stipulated in section 2.bThe terms of the Plan are hereby incorporated into this Agreement by this reference, as though fully set forth herein.Capitalized terms used but not defined herein will have the same meaning as defined in the Plan. SECTION 2.Vesting of Restricted Shares.The Restricted Shares are subject to forfeiture to the Company until they become vested in accordance with this Section2, as follows: a.Time Vested
